[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ARTICULATION (NO. 187)
This case comes to this court on plaintiff's motion for articulation dated February 28, 1992. At the proceedings, the moving party withdrew claims six and eight. Accordingly, this decision is rendered as to the remaining items.
The court has reread its memorandum of decision and finds that it is abundantly clear as to what the court and the basis on which it ruled. This court has complied with the requirement of Powers v. Powers, 183 Conn. 124, 125, 438 A.2d 845
(1981), which states:
         It is the duty of the judge who tried the case to set forth the basis for his decision.
An  articulation  is not appropriate where the trial court's decision contains no ambiguity or deficiency reasonably susceptible of clarification. A review of the memorandum of decision against the motion for articulation leads this court to conclude that its decision was clear, unambiguous and complete. In addition, information is sought beyond the scope of a motion for articulation.
Accordingly, the motion for articulation dated February 28, 1992, number 187 on the docket, is denied.
EDWARD R. KARAZIN, JR., JUDGE